Title: From Thomas Jefferson to John Hargrove, 9 March 1801
From: Jefferson, Thomas
To: Hargrove, John



Sir
Washington Mar. 9. 1801.

I beg leave to return you my thanks, & through you to the acting committee of the New Jerusalem church in the city of Baltimore, for your friendly congratulations. I deplore, with you, the present sanguinary & turbulent state of things in the Eastern world, & look forward to the restoration of peace & progress of information for the promotion of genuine charity, liberality and brotherly kindness towards those who differ from us in opinion. the philanthropy which breathes through the several expressions of your letter are a pledge that you will endeavor to diffuse the sentiments of benevolence among our fellow men, & to inculcate the important truth that they promote their own happiness by nourishing kind & friendly dispositions towards others.Commending your endeavors to the Being in whose hand we are, I beg you to accept assurances of my perfect consideration & respect.

Th: Jefferson

